Citation Nr: 1224121	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-39 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1988 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  It is on appeal from a November 2007 rating decision of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his sleep apnea is related to his military service.  In his April 2008 Notice of Disagreement, the Veteran asserted that his sleep apnea began in service but he was never afforded a sleep study examination to verify his condition.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The evidence of record reflects that sleep apnea was first diagnosed in May 2007 after a sleep study was conducted.  However, the Veteran has alleged that he began to experience symptoms of sleep apnea in service, which he contends proximately caused his service-connected disability of hypertension.  On this basis, the Veteran asserts that his sleep apnea had its onset on service.  While service treatment records are negative for diagnosis of or treatment for sleep apnea, they do indicate that the Veteran complained of hypertension, easy fatigability, tiredness and occasional dizziness.  Additionally, the Veteran has provided medical literature indicating that there may be some causal connection between his currently diagnosed sleep apnea and his service-connected hypertension.

No medical examination has been conducted or medical opinion obtained with respect to the etiology of the Veteran's sleep apnea. McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McClendon, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's lay assertions that his sleep apnea began in service, coupled with service treatment records indicating easy fatigability and dizziness and a current diagnosis of sleep apnea, trigger VA's duty to assist in providing a VA medical examination.  McLendon, 20 Vet. App. at 81; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, remand is required so that a VA opinion may be obtained.

There are only limited records from VA in the file regarding the Veteran's sleep apnea but the records included suggest regular treatment at the Chicago VA Medical Center (VAMC).  The most recent treatment records in the file are dated June 2007.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, VA is required to attempt to obtain all sleep apnea related VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records for the Veteran's sleep apnea from the Chicago VAMC and all associated outpatient clinics dated from June 2007 to the present.

2.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his sleep apnea.  The claims file, to include the medical reference materials the Veteran has submitted, must be made available to and reviewed by the medical examiner in conjunction with the examination so that pertinent aspects of the Veteran's medical history may be reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea first manifested in or had its onset during the Veteran's active military service or is otherwise related to his military service.

When offering an opinion, the medical examiner should address whether the Veteran's service-connected hypertension may have been an early manifestation of sleep apnea, paying particular attention to the service treatment records dated October 1988 in which the Veteran reported symptoms of easy fatigability, tiredness and occasional dizziness.  

The medical examiner should also address and evaluate the medical literature in the claims file submitted by the Veteran including internet articles from MedicineNet.com, from sleepapnea.org, and other material submitted in November 2008.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2011).

4.  After undertaking the development above, adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


